Title: To James Madison from William Hendricks, 4 January 1817
From: Hendricks, William
To: Madison, James



ington City 4th. Jany. 1817.

Permit us to recommend to you John Vawter Esquire of Jefferson County and state of Indiana for the appointment of Marshal of said State as soon as a law Shall have Passed Authorizing Such appointment.  Mr. Vawter has heretofore had the confidence and Patronage of your Excellency in the Appointment Of Marshal for the Indiana Territory, the duties of Which Office We believe he has in every instance performed with ability and fidelity.  Yours, Sir very respectfully,

William Hendricks
Daniel Noble
W: Clay
Th. Fletcher
 John

